DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/06/2021 has been entered. 
The drawing replacement sheets, including newly added Fig. 5B (with support in Specification [0046]) overcomes the drawing objection in the previous Office action; thus, the drawing objection is now withdrawn. 
Amended claim 21 has been corrected to address the informality objection; thus, the objection to claim 21 is now withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (CN 207558947 U, as cited within the IDS dated 01/27/2021, with citations below to a machine translation also provided in the IDS dated 01/27/2021) in view of Weis et al. (US 2015/0280198 A1).
Regarding claim 18, Feng teaches a structure (solid-state thin-film battery monomer 10, Feng [0018, 0021] and Fig. 2) comprising: 
a cathode collector layer (cathode current collector 11, Feng Fig. 2 – annotated below)  positioned along a substrate and along a bottom of a trench within the substrate (cathode packaging protection layer 18 has recessed trench with collector 11 lining the bottom thereof, Feng [0018, 0023-0024] and Fig. 2 – annotated below); and 

wherein a top surface of the cathode layer is substantially flush with a top surface of the cathode collector layer (top surfaces of cathode 12 and substrate 18 are flush as shown in Feng Fig. 2, annotated below; coplanar per Feng Abstract).

    PNG
    media_image1.png
    489
    997
    media_image1.png
    Greyscale


	Though Feng Fig. 2 teaches the substrate 18 having a trench with one sidewall at the left side along which the cathode collector layer is positioned, Feng fails to teach the cathode collector layer positioned on plural “sidewalls” of the trench within the substrate. 
	Weis, which is analogous in the art of solid-state batteries formed in a substrate (Weis Abstract), teaches a battery element 300 with substrate 210 having trenches 214 therein with positive current collector layer 302 positioned along the bottom as well as both sidewalls of each trench (Weis [0058, 0063] and Fig. 3). Weis also teaches the features of a cathode layer 304 buried in trench 214 atop positive collector 302, followed by solid state electrolyte layer 306, anode layer 308, and finally sealed 
	The change in form or shape, without any new or unexpected results, is an obvious engineering design (MPEP 2144.04 IV B). Thus, a person having ordinary skill in the art would have found it obvious to modify Feng to have the cathode current collector to be positioned along both of the two sidewalls of the trench within the substrate, as taught by Weis, and still expect a functional battery. With such a modification envisioned within Feng Fig. 2, cathode collector 11 would extend upward along the right sidewall of substrate 18 similarly to how it does at the left sidewall, thus contacting electrolyte 13 at a second location at the interface thereof to the right of cathode material 12, while still not contacting anode collector 15 in order to avoid short circuit.
	Thus, instant claim 18 is rendered obvious.

Regarding claim 19, modified Feng teaches the limitations of claim 18 above and teaches: 
an anode layer (anode 14, Feng [0018] and Fig. 2 – annotated above) positioned on top of an electrolyte layer (anode 14 contacts solid electrolyte layer 13, Feng [0021] and Fig. 2 – annotated above), 
wherein the electrolyte layer separates the cathode layer from the anode layer (13 is between 12 and 14 per Feng Fig. 2); 
an anode collector layer positioned on top of the anode layer (anode current collector 15 is atop anode 14, Feng Fig. 2 – annotated above); and 
an insulator layer (anode protection layer 19 made of thermoplastic resin film, Feng [0018, 0027]) positioned on top of the anode collector layer (see Feng Fig. 2, annotated above). 

Regarding claim 23, Feng teaches a structure (solid-state thin-film battery monomers 10 within stack 1, Feng Figs. 1-2 and [0021]; reference numerals defined per Feng [0018]) comprising: 
a cathode collector layer positioned along a substrate and along a bottom of a trench within the substrate (cathode current collector 11 along recessed bottom of cathode packaging protection layer/substrate 18, Feng [0018, 0023] and Fig. 2 – see also annotation above); 
a cathode layer buried within the trench in the substrate (cathode 12 is within recess of substrate 18 and on collector 11, Feng Fig. 2 annotated above), wherein a top surface of the cathode layer is substantially flush with a top surface of the cathode collector layer (cathode material layer 12 is within substrate 18 and their tops are flush per Feng Fig. 2 – see also annotation above; coplanar per Feng Abstract); 
an anode layer (14, Feng [0018] and Fig. 2) positioned on top of an electrolyte layer (13, Feng [0018] and Fig. 2), wherein the electrolyte layer separates the cathode layer from the anode layer (anode layer 14 is atop solid electrolyte layer 13, with electrolyte 13 separating/between layers 12 and 14; Feng Fig. 2 and [0023]); 
an anode collector layer positioned on top of the anode layer (anode current collector 15 is atop anode layer 14, Feng [0023] and Fig. 2 as annotated above); and 
a cap layer positioned on top of an insulator layer (flexible plastic layer 20 made of resin exists between multiple battery monomers 10 in stack 1 atop insulation layer 19 per Feng Fig. 1 and [0018, 0025-0027]), wherein the insulator layer separates the anode collector layer from the cap layer (insulator 19 is between anode current collector 15 and cap 20, Feng Figs. 1-2).

Though Feng Fig. 2 teaches the substrate 18 having a trench with one sidewall at the left side along which the cathode collector layer is positioned, Feng fails to teach the cathode collector layer positioned on plural “sidewalls” of the trench within the substrate. 

	The change in form or shape, without any new or unexpected results, is an obvious engineering design (MPEP 2144.04 IV B). Thus, a person having ordinary skill in the art would have found it obvious to modify Feng to have the cathode current collector to be positioned along both of the two sidewalls of the trench within the substrate, as taught by Weis, and still expect a functional battery. With such a modification envisioned within Feng Fig. 2, cathode collector 11 would extend upward along the right sidewall of substrate 18 similarly to how it does at the left sidewall, thus contacting electrolyte 13 at a second location at the interface thereof to the right of cathode material 12, while still not contacting anode collector 15 in order to avoid short circuit.
	Thus, instant claim 23 is rendered obvious.

Regarding claim 20 and claim 24, modified Feng teaches the limitations of claims 19 and 23 above and teaches the electrolyte layer provides ion conduction between the cathode layer and the anode layer (electrolyte contacts cathode and anode layer such that the thin film battery exhibits high capacity and energy density per Feng Abstract; thus, electrolyte 13 of Feng functions normally as an electrolyte which is well known in the art to conduct energy flow between cathode and anode layers within a functional battery).
Regarding claim 21 and claim 25, modified Feng teaches the limitations of claims 19 and 23 above and teaches the anode collector layer serves as a current path for the anode layer (anode collector 15 connects anode 14 to anode terminal 16 per Feng Fig. 2 and [0021] and thus serves a path for current to flow from the anode to its terminal so that the thin-film battery monomer 10 functions within stack 1 per Feng [0021 and Fig. 1).
Regarding claim 22 and claim 26, modified Feng teaches the limitations of claims 19 and 23 above and teaches the anode collector layer is in direct contact with the substrate (anode current collector 15 directly contacts substrate 18, Feng Fig. 2 – annotated above) to form a seal (functional limitation met by Feng [0021, 0023] in that substrate 18 and insulation layer 19 serve the functions of packaging, thus sealing in collector 15 to which substrate 18 is directly connected).
Regarding claim 28, modified Feng teaches the limitations of claim 23 above and teaches the electrolyte layer includes a solid-state electrolyte (solid-state battery with solid electrolyte 13, Feng Abstract and [0018, 0021-0022]) to provide in-situ processing with no air break (solid electrolyte is between cathode and anode and is encapsulated by packaging protection layer – i.e., in situ – to reduce cracking of the solid electrolyte – i.e., no air within, Feng Abstract, [0004] and Fig. 2). (Examiner notes that “to provide in-situ processing with no air break” is an intended use recitation which is met by the teachings of Feng that the electrolyte is encapsulated within the thin-film battery and that crackle of the electrolyte is prevented; thus, the Feng prior art meets this limitation per MPEP 2114(I) since the structure of Feng performs such a function as explained above.)



Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng and Weis as applied to claim 23 above, and further in view of Snyder et al. (US 2004/0029311 A1, as cited within the previous Office action).
Regarding claim 27, modified Feng teaches the limitations of claim 23 above but fails to teach that the cap layer covers the cathode collector layer, the cathode layer, the electrolyte layer, the anode layer, the anode collector layer, and the insulator layer, and protects these layers from exposure to environmental elements, corrosion, and other damage.
Snyder, which is analogous in the art of solid-state thin-film batteries (see Snyder abstract), teaches a multi-layer laminate (700, Snyder Figs. 1-2) which can be a plastic barrier layer (Snyder [0087]) atop an anode current collector (600, Snyder [0086] and figs. 1-2). This plastic barrier laminate layer is similar to the anode packaging protection/insulation layer of Feng. Snyder also teaches an additional cap layer applied above the multi-layer laminate which may be made of the same material as the laminate (outer encapsulant 1000 on 700, Snyder [0091] and Fig. 2). This encapsulant layer, along with the outermost layer of the multi-layer laminate, serves as a cap layer covering the cathode collector layer, the cathode layer, the electrolyte layer, the anode layer, the anode collector layer, and the insulator layer per Snyder Figs. 1-2. Snyder teaches that such encapsulation of solid-state thin-film batteries is advantageous to protect these environmentally-sensitive electronic devices from environmental factors such as humidity in order to prolong the battery life (Snyder abstract and [0008-0011]).
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the thin-film battery of Feng such that the cap layer covers the cathode collector layer, the cathode layer, the electrolyte layer, the anode layer, the anode collector layer, and the insulator layer as taught by Snyder with the motivation of achieving protection of the battery from the environment and extending the lifespan. (Examiner notes that “…protects these layers from exposure to environmental elements, corrosion, and other damage” is a functional limitation which is met by the encapsulation prima facie obvious; see MPEP 2114(I) and MPEP 2144.07.)
Thus, instant claim 27 is rendered obvious over Feng as modified by Snyder.

Response to Arguments
Applicant’s arguments with respect to independent claim(s) 18 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. That is, the arguments filed 12/06/2021 are directed to a newly added limitation within the amendment also filed 12/06/2021 regarding the cathode current collector positions along plural sidewalls of a trench within the substrate, and this limitation is addressed above within the 35 USC 103 rejection in view of the secondary Weis reference.
As noted in the interview summary, the amendment does overcome the prior 35 USC 102 rejection relying only on the Feng primary reference; thus, the 35 USC 102 rejection is withdrawn but a 35 USC 103 rejection is applied above.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoon et al. (US 6,495,283 B1) teaches a substrate 10 with trenches 10a having a first collector 1 positioned along the sidewalls and bottom of the trenches, and a cathode 1, electrolyte 3, 
Tegen et al. (US 2015/0084157 A1) teaches a battery structure including a semiconductor substrate carrier 102 (Tegen [0111]) with battery layers 404 in the trenches of the substrate (Tegen [0136] and Fig. 4D) with semiconductor material sealing a cavity and forming a top layer (Tegen [0149] and Fig. 4D).
Bouillon (US 8,870,979 B2) teaches a thin-film lithium-ion battery with a substrate having a trench with cathode current collector deposited on the bottom and sidewalls of the trench, then layering cathode, electrolyte, anode, and anode current collector materials thereon to fill the trench cavity (Bouillon Abstract and Fig. 1C).
Ellis-Monaghan et al. (US 2013/0260183 A1) a solid state battery with trenches 104 in substrate 102 and current collector 108 lining the bottom and sidewalls of the trenches (Ellis-Monaghan Fig. 4 and [0023]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/
Examiner, Art Unit 1728                                                                                                                                                                                         
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728